DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-12, 14-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Liu (Facile fabrication of CuO nanosheets on Cu substrate as anode materials for electrochemical energy storage, Journal of Alloys and Compounds 586 (2014) 208-215).  
Lopatin teaches a method of forming pores conductive microstructure (item 206, Fig. 2) ([0037], [0038], [0040], [0041]) on a conductive substrate which can be copper sheet, foil or plate ([0035]), wherein such microstructure comprises nanoporous structure ([0040], [0041]). Lopatin teaches such conductive microstructure ([0042]). Lopatin further discloses a passivation film having thickness of 1 nm to 1000 nm (item 210 Fig. 2)  can be formed via plating over conductive microstructure ([0043])  wherein 
Lopatin already teaches contacting nanoporous copper substrate with an alkaline solution containing ammonia ion for producing copper oxide passivation film onto the nanoporous copper substrate wherein apparently  a first surface of the nanoporous copper substrate contacting with the an alkaline solution containing ammonia ion.   
Regarding claim 10,  Lopatin does not specific disclose floating the nanoporous copper substrate on the surface of the alkaline solution comprising ammonia ion, or   the copper oxide nanosheets being perpendicular to the nanoporous copper substrate
However,  Lopatin teaches use of streamlining anode material production through rollers (see FIG 3) and describes the processing system as a plurality of processing chambers to plate conductive microstructure containing nanoporous copper onto a continuous flexible  substrate and  to produce copper oxide passivation film onto nanoporous copper substrate  ([0076]-[0084]). 
It would be recognized by one having ordinary skill in the art as of the effective filing date that as the nanoporous copper sheet substrate as described in Lopatin 
As for the claimed nanoporous supported copper oxide nanosheet array composite,  Lopatin already teaches a same or substantially the same method of plating copper oxide nano film onto nanoporous copper substrate sheet  in a same or substantially the same alkaline solution containing ammonia ion and same or substantially the same reacting nanoporous copper substrate sheet with same or substantially the same alkaline solution  as that of instant application, therefore, same or 
Furthermore, as for the claimed copper oxide passivation film being copper oxide nanosheet array,  Liu teaches Cu foil was ultrasonically cleaned with deionized water and ethanol, then was dipped into 50 mL solution containing 2.49 g NaOH and 0.57 g (NH4)2S2O8 at room temperature to react the copper foil with the alkaline solution comprising the ammonium ion to form a copper supported CuO nanosheets composite,  drying the composite material to form  copper supported  copper oxide nanosheet array composite, wherein the copper oxide nanosheet array comprises a plurality of copper nanosheets and  the plurality of copper oxide nanosheets are perpendicularly arranged to the copper substrate (Scheme 1,  page 209 2. Experimental section, page 209 right col. 2nd para.-page 210 2nd ladst para., Fig. 2 -4).  It is noted that Liu disclosed copper foil having a first surface in contact with the ammonia solution and a second surface exposed to air since the container for floating the copper foil is at ambient condition (Scheme 1, page 209 2. Experimental section).  
It would have been obvious for one of ordinary skill in the art  to adopt such copper substrate perpendicularly supported  copper oxide nanosheets to as shown by Liu to modify the nanoporous copper substrate supported copper oxide nanosheet of Lopatin because by doing so can provide more stable charge/discharge plateaus and superior cycling stability as lithium ion battery (LIB) electrode material as suggested by Liu (abstract, page 210 last para.-page 211 first para.,  page 212 left col. last para.-right col. 2nd para., page 214 first two para.,  4. Conclusions, Fig. 5-7).  


Regarding claim 12, Liu disclosed alkaline solution comprising the ammonium ion with a concentration within the claimed range (see 2 Experimental section).  Liu also teaches changing the concentration of precursor solution can control growth of CuO (page 209 last para.-page 210 first para., Fig. 4). 
It would have been obvious for one of ordinary skill in the art to adopt such ammonium concentration for help obtaining desired CuO nanosheets array growth thus achieved improved electrode performance in lithium ion battery as suggested by Liu (page 209 last para.-page 210 first para.,  page 210 right col. 2nd para., Fig. 4-7, page 212 left col. last 2 lines-first 5 lines of right col., page 214 first, 2nd para. and ).  
Regarding claim 14,  Lopatin does not expressly teach the setting up condition allowing for oxidizing copper substrate for 1 to 72 hour. 
Liu also teaches the reaction conditions being set for oxidation for 2 hours (page 209 right col. 2nd para. -page 211 2nd last para., page 212 left col. last 2 lines-first 5 lines, page 214 first two para.  Fig. 2-4, Scheme 1). 
It would have been obvious for one of ordinary skill in the art to adopt reacting time being 2 hours as shown by Liu to practice the setting up condition for allowing desired oxidation of  copper substrate comprising nanoporous copper  of Lopatin because adopting such reaction time  can help forming desired copper oxide nanosheets as suggested by Liu (page 209 right col. 2nd para. -page 211 2nd last para., page 212 left col. last 2 lines-first 5 lines, page 214 first two para.  Fig. 2-4, Scheme 1). Furthermore, adopting known technique for predictable results, i.e., adopting such 
Regarding claim 15,  Lopatin teaches drying the portion of the formed flexible substrate ( i.e. nanoporous copper substrate)  after plating copper oxide passivation film thereof as composite material ([0082]) wherein setting a drying temperature and a drying time period to dry such composite material apparently involved.  Liu specifically teaches drying under 80 °C ( 2 Experimental section). 
Regarding claim 16, Lopatin does not specifically disclose cleaning of the nanoporous copper substrate before the plating processes as intended to remove an oxide later on the surface of the substrate. Since copper is very easy to be oxidized under ambient condition,  it would have been obvious for one for one of ordinary skill in the art  to remove such impurities on the substrate thus maximize the substrate surface contact area for following desired plating copper oxide film thereof.
Liu teaches cleaning water and ethanol in sequence to clean copper substrate before contacting it with alkaline solution (2. Experimental section). 
  It would have been obvious for one of ordinary skill in the art to adopt Liu disclosed water and ethanol washing to clean the copper substrate (including remove copper oxide on the surface of the substrate) before placing such substrate in alkaline plating reaction for forming desired copper oxide nanosheets as suggested by Liu. Furthermore, adopting such  known cleaning technique for predictable results, i.e., adopting such washing  as shown by Liu  for removing copper oxide on copper 
Regarding claim 18,  Lopatin teaches the nanoporous copper being oxidized during the process of the nanoporous copper substrate reacting with the alkaline solution (see plating solution and additive compounds including an oxidizer disclosed in [0052]) and further teaches the surface of nanoporous copper substrate contacting the alkaline solution as being oxidized in ([0052])  wherein heating is not required for such plating process, i.e. an ambient/room  temperature plating  is expected.  Liu also expressly teaches  reacting copper foil with ammonium ion containing alkaline solution at room temperature (2. Experimental section). 
But Lopatin is silent to the formation of a copper hydroxide array.
Liu teaches during the Cu(OH)2 favorably formed at low precursor concentration (page 210 left col. first para.-right col. first para., Fig. 4, Scheme 1).  
It would have been obvious for one of ordinary skill in the art to adopt suitable precursor concentration via routine optimization (see MPEP 2144. O5 I). thus controlling desired Cu(OH)2 as suggested by Liu (page 210 left col. first para.-right col. first para., Fig. 4, Scheme 1). 
Claim(s) 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Liu (Facile fabrication of CuO nanosheets on Cu substrate as anode materials for electrochemical energy storage, Journal of Alloys and Compounds 586 (2014) 208-215) as applied above, and further in view of Blaser (2016/0197352). 

Regarding claim 17, Lopatin further teaches the nanoporous copper substrate comprising a carbon reinforcement (see graphitic material in [0105]), however, Lopatin is silent to the reinforcement being graphene.
Blaser  teaches copper substrate comprising a buffer layer slurry comprising graphene ([0036]-[0037]). 
It would have been obvious for one of ordinary skill in the art  to adopt graphene as reinforcement material as shown by Blaser to modify the nanoporous copper substrate of Lopatin  because by doing so is advantageous for graphene’s exfoliating conductive material quality, therefore allowing improved conductivity by increasing surface area ([0037]).
Claim(s) 19-26 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Liu (Facile fabrication of CuO nanosheets on Cu substrate as anode materials for electrochemical energy storage, Journal of Alloys and Compounds 586 (2014) 208-215) as applied above, and further in view of Chen (2007/0036978). 
Lopatin in view of Liu has been described as above. 
Regarding claim 19, Lopatin further teaches the nanoporous copper substrate comprising a carbon reinforcement (see graphitic material in [0105]), however, Lopatin is silent to the reinforcement being a carbon nanotube structure comprising a plurality of carbon nanotubes.
Chen teaches a plurality of single carbon nanotube (SWNT) reinforced copper (Fig. 2, [0015]). 

	Regarding claim 20-26 and 29,  Lopatin in view of Liu already teaches such limitations  as discussed above. 
Claim(s) 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Liu (Facile fabrication of CuO nanosheets on Cu substrate as anode materials for electrochemical energy storage, Journal of Alloys and Compounds 586 (2014) 208-215) and Chen (2007/0036978) as applied above, and further in view of Hayes (Monolithic nanoporous copper by dealloying Mn-Cu, J. Mater. Res., Vol 21, No. 10, Oct 2006, 2611-2616). 
Lopatin in view of Liu and Chen has been described as above. 
Regarding claim 27 and 28, Lopatin in view of Liu and Chen does not expressly teach the nanoporous copper substrate comprises a plurality of metal ligaments and the  plurality of metal ligaments are staggered to form a plurality of pores with diameters range from 20 nm to 200 nm. 
Hayes discloses nanoporous copper can be obtained via de-alloying Cu-Mn wherein the obtained nanoporous copper having a plurality of metal ligands and the plurality of metal ligands staggered to form a plurality of pores (Fig. 2, page 2613 left col. first para.-page 2614 first para.).  Hayes further discloses such nanoporous copper having diameter ranges 16-125 nm(page 2612 2nd para., Fig. 2),  such ranges  
It would have been obvious for one of ordinary skill in the art to adopt such nanoporous copper having a plurality of metal ligands and staggered metal ligands formed pores with diameter ranging from 16-125 nm as shown by Hayes to modify the nanoporous copper substrate of Lopatin in view of Liu  and Chen  because by doing so can help provide a nanoporous structure having low density, large modulus of elasticity, high surface area and  high strength porous copper  as suggested by Hayes ( page 2611  first para., page 2615 IV. Conclusion section). 
Claim(s) 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Liu (Facile fabrication of CuO nanosheets on Cu substrate as anode materials for electrochemical energy storage, Journal of Alloys and Compounds 586 (2014) 208-215) and Chen (2007/0036978) as applied above, and further in view of Zhou (US2011/0097512). 
Lopatin in view of Liu and Chen has been described as above. 
Regarding claim 30, Lopatin in view of Liu and Chen does not expressly teach the carbon nanostructure being drawn carbon film. 
Zhou teaches carbon nanostructure comprising drawn carbon nanotube film ([0045], [0046])  wherein the plurality of drawn carbon nanotube film arranged in the same direction and are connected end to end  by Van der Walls forces ([0047]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known drawn carbon nanotube as shown by Zhou to practice the carbon nanostructure of Lopatin in view of Liu and Chen because by doing so can help provide a carbon . 

Response to Arguments
Applicant's arguments filed on 11/10/2021 have been fully considered but they are moot in view of current rejections.
 In response to applicant’s arguments about Lopatin disclosing a three dimensional porous copper anode structure being immersed in a plating solution but not floating the nanoporous copper substrate in an alkaline solution comprising an ammonium ion,  it is true that Loptin discloses immersing a anode structure comprising copper substrate into a solution, but such teachings do not preclude such anode structure comprising nanoporous copper substrate being partially immersed. On the contrary,  it is quite common that part of such anode structure comprising nanoporous copper substrate being immersed in plating solution for chemical deposition.  Secondly,  it would have been obvious for one of ordinary skill in the art to partially immerse such nanoporous copper substrate into the plating solution for desired contacting surface thus for help obtaining desired copper oxide nanostructure being formed thereof.  Therefore, such “immersing” reads onto the instantly claimed “floats”. Thirdly, it would have been obvious for one of ordinary skill in the art “obvious to try” to float the substrate in the solution for desired contact between the substrate and solution for obtaining need copper oxide passivation film because choosing from between 
	In response to applicant’s arguments about Liu disclosing Cu(OH)2 being parallel to the Cu substrate,  first of all, Liu only teaches “Cu(OH)2 has layered structure parallel to (01 0) plane” (page 209 2nd last para), such parallel is crystal structure growth, but does not show Cu(OH)2 being parallel to Cu substrate as applicant alleged. Rather, based on Scheme 1, Liu teaches Cu(OH)2 and  CuO both being  perpendicular  to Cu substrate. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1759